Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It appears applicant has amended the specification to replace weight percent by “grams” and relying on the composition recited on page 40, Table 1 of the specification.  While the specification has support for “grams”, the specification does not have support for the term “about” recited with each concentration recited in “grams”.  Specifically, the specification does not provide support for “about” 1.8 grams alkyl ethoxy sulfate.   The examiner suggests amending claim 1 to delete the term “about”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,  4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Monsrud et al. (US2012/0291815) as evidenced by Preuschen (US2009/0325840) in view of Watson et al. (5565145), Collins et al. (4689167), Sakurai et al. (US2015/0240190), Souter (US2009/0233831) and further in view of Thompson et al. (US6391840).
	Re claim 1,  Monsrud teaches a method of ware washing using an acidic composition for use in commercial and domestic dishwashing machines (paragraph 2), the acidic composition having a pH from about 0 to about 6 and used in a short program (paragraph 215 teaches 10-60 minutes).  Monsrud fails to teach measuring the pH in a 1% weight aqueous solution at 25C. The examiner takes the position that since the pH is a chemical component of the composition and although the reference fails to specifically recite measuring the pH in 1% weight aqueous solution at 25C, absent criticality or showing of unexpected results, the skilled artisan would reasonably expect the composition to have the same pH since the pH is a chemical property of the composition and the prior art teaches the same composition.  Furthermore, there is no suggestion that temperature will change the pH of the composition. Alternatively, the prior art of Preuschen teaches an acidic detergent composition and further teaches it is well known to measure the pH in a 1% weight solution in distilled water at 25C (abstract, paragraphs 12 and 15).  It would have been obvious and well within the level of the skilled artisan before the effective filing date of the claimed invention to have modified the method of Monsrud to include conventionally measuring the pH in a 1% weight solution in distilled water at 25C, as further evidenced by Preuschen. 
 	Monsrud teach a composition being free of bleach (paragraph 183).  Re the limitations of the length of the main wash and the temperature, refer to paragraphs 215-216, which teaches that the time can range from about 45 seconds to 2 minutes and further teaches temperatures of preferably about 35C, wherein the temperature can vary depending upon the type of machine. 
 	Re claim 1, refer to paragraph 196 which teaches the claimed acidic composition reduces the need for builders.  Re claim 1, applicant defines a buffer as a mixture of an acid with a source of alkalinity, as described on page 6-7 of the instant specification.   Paragraph 44 of Monsrud teaches urea sulfate (acid) mixing w/ an alkaline detergent to form a neutralized salt. Therefore, the examiner considers this a buffer in view of applicant’s definition in the specification. Furthermore, applicant’s specification teach buffers comprising citric acid, and citrates. Applicant is directed to paragraph 13 which teaches citric acid, which is a polycarboxylic acid.  Re bleachable stains, refer to paragraph 44, which teaches soils comprising coffee and tea. Re claim 1, in reference to about 0.5 grams sodium percarbonate, refer to paragraphs 238-239.  In reference to the claimed concentration of citric acid, refer to Table 1 and paragraph 131 of Monsrud.  In reference to the concentration of alkyl ethoxy sulfate, refer to Table 4 and paragraph 92 of Monsrud.  In reference to unit dose, and liquid and solid components, refer to paragraph 218 of Monsrud. Re claims 1 and 12, and amylase and protease, refer to paragraphs 147 and 149 of Monsrud.  Specifically Monsrud teaches Savinase which is a serine protease; it is noted that serine proteases are endoproteases.
Re claims 1 and 4, although Monsrud et al. teach polymers, as discussed in paragraph 149, the combined teachings of Monsrud, as evidenced by Preuschen fail to teach polymers comprising alkoxylated polyalkyleneimine, specifically failing to teach ethoxylated polyalkyleneimine and applicant’s claimed concentration range.
	Watson et al. teach compositions comprising alkoxylated polyalkyleneimines (abstract), which help provide cleaning benefits, such as soil anti-redeposition benefits (col. 2, lines 15-20); wherein the cleaning compositions can be used in dishwashing formulations (col. 2, lines 63-68).  Watson et al. teach the polyalkyleneimine polymer to enhance the dispersion of soils in the wash liquors and to provide cleaning to the target substrate.  Additionally, col. 2, lines 15-20 teach that an effective amount of the polymer can be used, which includes any amount which is sufficient to enhance the dispersion of soils to effectively clean the target substrate.
	Absent a showing of criticality and/or unexpected results, it would have been obvious and well within the level of the skilled artisan before the effective filing date of the claimed invention, to have modified the modified method of Monsrud et al., to include any effective amount of polyethyleneamine, as taught by Watson et al., for purposes of enhancing the dispersion of soils and achieving the desired level of cleanliness.
Re claims 1 and 4, Monsrud et al., as evidenced by Preuschen and Watson et al. teach the invention substantially as claimed with the exception of iron chelants.
 	Collins et al. teach a detergent builder composition comprising dispersing/anti-redeposition agents comprising ethoxylated amines (abstract), including ethoxylated polyethyleneamines (col.2, lines 40-45) for use in dishwashing (col. 12, lines 1-5).  Col. 19, lines 35-50 teaches the detergent composition further comprising chelating agents such as aminocarboxylates and polyfunctionally substituted aromatic chelating agents such as disulfated catechols (col. 20, lines 40-45) for purposes of removing iron and magnesium from the washing solutions. It would have been obvious and well within the level of the skilled artisan before the effective filing date of the claimed invention, to have modified the modified method of Monsrud et al. to include iron chelants, as taught by Collins et al., for purposes of enhancing the effectiveness of the detergent composition during soil removal by sequestering iron and magnesium from the washing solutions during cleaning. 
	Monsrud et al., as evidenced by Preuschen, Watson et al., and further in view of Collins et al. teach iron chelants, such as aminocarboxylates, polyfunctionally substituted aromatic chelating agents, but fail to teach the 2-pyridinol 1 oxide chelating agent.  Sakurai et al. teach a cleaning composition for use in dishwashing comprising chelating agents (paragraph 6).  Paragraph 242 teaches that the detergent compositions may contain one or more metal ion chelating agents comprising amino carboxylates, polyfunctionally substituted aromatic chelating agents, and 2-pyridinol-N-oxide (i.e. 2-pyridinol-1-oxide) compounds. Paragraph 250 teaches concentration ranges within 0.005 to about 15 percent, which read on applicant’s claimed range.  It would have obvious and well within the level of the skilled artisan before the effective filing date of the claimed invention, to have modified the modified method of Monsrud et al. to include equivalent chelating agents comprising 2-pyridinol oxide compounds, as taught by Sakurai et al., for purposes of performing the same function of sequestering metals from the washing solutions during cleaning.
Monsrud et al., as evidenced by Preuschen, Watson et al., and further in view of Collins et al. and Sakurai et al., teach amylase but fails to teach amylase demonstrating at least 2 times the relative activity of SEQ ID NO:3.
Souter teach an automatic dishwashing detergent comprising protease and a low temperature amylase (abstract), wherein the composition provides cleaning and finishing benefits across a wide range of temperatures and allows for a more energy efficient automatic dishwashing process (paragraphs 1 and 6).  Paragraphs 30, 89, 95, 96, and 98 teaches a low temperature  amylase having a relative activity of at least 2 times the relative activity of the reference amylase (SEQ ID NO:3), with at least 98% identity to SEQ.ID. NO.4 with deletions of D183 and G184, for purposes of preventing grit formation during the automatic dishwashing process and to provide good cleaning and finishing results.  Paragraph 95 teaches preferably 99 percent.  It is noted that at least 98% identity reads on applicant’s claim language.
It would have been obvious and well within the level of the skilled artisan before the effective filing date of the claimed invention, to have modified the modified method of Monsrud et al. to include a low temperature amylase having a relative activity of at least 2 times the relative activity of the reference amylase (SEQ ID NO:3), with at least 98% identity to SEQ.ID. NO.4 with deletions of D183 and G184, as taught by Souter, for purposes of preventing grit formation during the automatic dishwashing process and to provide good cleaning and finishing results. Re claim 1, in reference to the concentration of sodium percarbonate, refer to paragraphs 238-239 of Monsrud et al.  Re claim 1, in reference to temperature, refer to paragraphs 216-217 of Monsrud et al.   In reference to the limitations of unit dose, refer to paragraph 218 of Monsrud et al. and paragraphs 192-195 of Souter   In reference to the claimed concentration ranges of the pyridinol 1 oxide, refer to paragraphs 242, and 250 of Sakurai et al. 
	Monsrud et al., as evidenced by Preuschen, Watson et al.,  Collins et al., Sakurai et al., and Souter et al. teach the invention substantially as claimed with the exception of a sodium salt of 1-hydroxyethylidene-1,1-diphosphonic acid. 
	Thompson et al. teach a liquid bleaching compositions comprising sequestering agents, such as salts of hydroxyethylidene diphosphonic acid, for purposes of binding to metal ions in order to prevent destabilization of the cleaning composition, wherein the sequestering agent is in an amount of 0.1-5 percent (col. 11, lines 40-55), which reads on applicant’s claimed range.
	It would have been obvious and well within the level of the skilled artisan before the effective filing date of the claimed invention, to have modified the modified method of Monsrud et al. to include  hydroxyethylidene diphosphonic acid, as taught by Thompson, for purposes sequestering metal ions.  In reference to the limitations of the detergent composition comprising a solid and a liquid component, applicant is directed to paragraph 257 of Monsrud et al. which teaches that the compositions may be packaged in such a way to allow for multiple forms of product in one package, such as a liquid and a solid in one unit dose package. 
Response to Arguments
The rejection of the claims, as being rejected under 112, first paragraph is maintained for the reasons set forth above.
 Applicant’s newly amended claims are taught by the prior art for the reasons recited above.   Applicant has not provided any specific reasons to define over the prior art of record, and as such, the rejection is maintained.  
The examiner notes that the filing date of this instant applicant is 12/8/2015, and to date the newly amended claims remain rejected over the prior art of record, with no allowable subject matter indicated.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc